Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Final Rejection
This is a reissue application filed on 08/23/2018 of US patent 9,422,574 B2, Issued on Aug. 23, 2016. The reissue application is assigned as US 16/110,010.
A Non-final office action was mailed on 9/14/2020.
Applicant’s response and claim amendment filed on 3/11/2021 has been fully considered and entered.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Information Disclosure Statement

The information disclosure statement filed 3/11/2021 is considered.

Status of Claims and claim Interpretation
Claim 1 was originally present in the issued '574 patent. 
Claim 1 was canceled and new claims 2-37 were added 8/23/2018 amendment.
Claims 8-9 canceled, new claims 38-49 added, and claim 2 is amended by the amendment filed on 3/11/2021. 
Claims 2-7 and 10-49 are currently present in this reissue application.
Independent claim 2 is reiterated below.
Claim 2. (New, amended) A vector nucleic acid suitable for expressing at least one polypeptide of interest in a mammalian cell, comprising
(a)    at least one expression cassette (POI) suitable for expressing a polypeptide of interest;
(b)    an expression cassette (MSM) comprising a mammalian selectable marker gene wherein said mammalian selectable marker gene is an antibiotic resistance gene; and
(c)    an expression cassette (MASM) comprising a mammalian amplifiable selectable marker gene;
 promoter or promoter/enhancer element the expression cassette (POI) is flanked 5' by the expression cassette (MASM) the expression cassette (MSM) is located 3' from the expression cassette (POI) and the expression cassettes (MASM), (POI), and (MSM) are arranged in the same 5' to 3' orientation 
and wherein 
the vector is circular and the expression cassette (MASM) is arranged 3' of the expression cassette (MSM) and wherein said circular vector comprises a unique linearization restriction site for linearizing the vector which is located between the expression cassettes (MSM) and (MASM);
or
wherein the vector is linearized via a unique linearization restriction site located between the expression cassettes (MSM) and (MASM); and
wherein the vector is selected from the group consisting of
(a) a circular or linear vector nucleic acid comprising the following genetic elements in the following order and indicated arrangement, wherein the 5' to 3' direction is indicated by the —>
I) Promoter of the (MASM) expression cassette (—>)
II)    Gene encoding the mammalian amplifiable selectable marker of the (MASM) expression cassette  (—>)
III)    Intron of the (MASM) expression cassette (—>)
IV)    PolyA site of the (MASM) expression cassette (—>)
V)    Promoter of the (POI) expression cassette (—>)
VI)    Intron of the (POI) expression cassette (—>)
VII)    Polynucleotide encoding a polypeptide of interest which is inserted in the (POI) expression cassette (—>)
VIII)    PolyA site of the (POI) expression cassette (—>)
IX)    Promoter of the (POI`) expression cassette (—>)
X)    Intron of the (POI`) expression cassette (—>)
XI)    Polynucleotide encoding an additional polypeptide of interest which is inserted in the (POI`) expression cassette (—>)
XII)    PolyA site of the (POI`) expression cassette (—>)
XIII)    Promoter of the (MSM) expression cassette (—>)
 cassette (—>)
XV)    PolyA site of the (MSM) expression cassette (—>)
XVI)    Prokaryotic selectable marker gene (PSM) expression cassette (—>) or (<—)
XVII)    Linearization restriction site if the vector nucleic acid is circular, wherein the expression cassette POI` as indicated by elements IX to XII is optional; and
(b) a vector nucleic acid as shown as Seq. ID No. 1 or Seq. ID No. 16.

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim, limitations that are not part of the claim. MPEP 2111.01
The vector in claim 2 is interpreted to include at least three different vectors – 
1) a circular vector comprising genetic elements I-XVII arranged in 5` to 3` direction; 
2) a linearized vector comprising genetic elements I-XVI arranged in 5` to 3` direction; and
3) a vector nucleic acid as shown as SEQ ID NO:1 or SEQ ID NO: 16. 
The claim also recites that the vector comprises the listed genetic elements I-XVII arranged in 5` to 3` orientation and in the listed order. The `574 patent specification discloses that the orientation of each genetic elements is indicated by arrows. The arrow head points to the 3` direction of the respective genetic element (i.e., col. 18, lines 52-53; col. 3, lines 35-39). Figure 1 depicts the circular vector and Figure 2 depicts the linear vector.
The `574 patent specification discloses that the individual elements of the vector are known in the prior art, and suitable vectors can be assembled e.g., by sequencing or amplification and appropriate cloning of the basic genetic elements and expression cassettes in the desired orientation (col. 18, lines 26-30).
Claim 2 recites “unique linearization restriction site” located between the expression cassettes (MSM) and (MASM). The `574 patent specification discloses that linearization restriction site can be used that is recognized by a restriction enzyme having low cutting frequency, and the recognition sequence of more than six base pairs (col. 4, lines 45-54). 
Rejection under 35 USC 251
1.	Claims 23-37 and 46-49 are rejected under 35 USC 251 since the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1412.01.I.
As per MPEP 1412.01.I, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. 
A review of the prosecution history of the 13/482,117 application that resulted in the present `574 patent showed a restriction requirement (10/12/2012) was made in the `117 application. See the restriction requirement mailed on 10/12/2012 in the `117 application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1 -20, drawn to a nucleic acid vector comprising an expression cassette for expressing a polypeptide of interest, an expression cassette comprising a mammalian selectable marker and an expression cassette comprising a mammalian amplifiable selectable marker gene, a method for making the vector and a mammalian host cell comprising the vector, classified in class 435, subclass 320.1.
II.    Claim 21, drawn to a method of producing a mammalian host cell by transfecting the cell with the vector of Group I, classified in class 435, subclass 455.
III.    Claims 22-24, drawn to a method of producing a polypeptide using the cell of Group I, classified in class 435, subclass 69.1.
IV.    Claims 25-26, drawn to a polypeptide obtained by the method of Group III, classified in class 514, subclass 1.1.
Patentee elected Group I, claims 1-20 drawn to a nucleic acid vector (2/12/2013 response in the `117 application). Claims 1-20 were examined and rejected, and Claims 21-26 were withdrawn as non-elected inventions, and the restriction requirement was made Final (4/24/2013 office action). The non-elected withdrawn claims 21-26 were finally canceled by the 7/15/2014 amendment in the `117 application. Applicants failed to file a continuing/divisional application 
In this reissue new claims 23-35, 48, 49 recite a method for producing a polypeptide by culturing host cell comprising a vector nucleic acid, which are substantially identical to the withdrawn claims 22-24 of the `117 application. The cited vector components comprising the expression cassettes (POI, MASM, MSM) are identical in both method claims (withdrawn claim 22 and new reissue claim 23) except that the new claim 23 recites the location of the linearization site in the vector, and lists the components of the expression cassettes (i.e., introns, promoters and poly A tails), whereas the withdrawn claim 22 of the `117 application is a genus claim and does not list the specific components of the expression cassettes. Thus the withdrawn claim 22 of the `117 application and claim 23 of the reissue are related as genus and species claims, and are not distinct inventions. New claims 36-37 recite a polypeptide, which are substantially identical to the withdrawn claims 25-26 of the `117 application. New claim 46, 48 recite a method for producing a mammalian host cell, which are substantially identical to the withdrawn claim 21 of the `117 application. Thus, in this reissue new claims 23-35, and 46-49 are not distinct from the non-elected inventions of the `117 application. Accordingly, the presentation of these claims is precluded under 35 USC 251. (See In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977) cited in the MPEP 1412.1.I). 
Further the reissue claims 23-37, 46- 49 are not considered to be an overlooked aspect since these claims are not drawn to a separate invention (patentably distinct invention) that was not covered by a generic claim at any point during the prosecution of the original application (see MPEP 1412.01.II.). In this case, new reissue claims 23-37 and 46-49 are not independent or patentably distinct over the withdrawn generic claims in the `117 application. Even if per argument sake the reissue claims are considered significantly different from the withdrawn claims of the `117 application, failure to present such claims may not be a proper error under 35 U.S.C. 251. 
Accordingly, new reissue claims 23-37, 46-49 are rejected under 35 USC 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.

Recapture Rejection
Claims 38-45 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

According to MPEP 1412.02, the analysis of the three step test for recapture:
Step 1. New independent claim 38 added by the amendment in this reissue application recites a linearized vector comprising 5` to 3` orientation expression cassettes (MASM), (POI), (MSM) and (PSM). Claim 38 is broader and does not include the vector nucleic acid of SEQ ID NO: 1 or SEQ ID NO: 16 and does not list all the components I through XVII of the vector of claim 1 of the `574 patent. Thus the reissue claim 38 is broader than the original patent claim 1 of the `574 patent.
Step 2. The broader aspects of the reissue claims 38-45 relate to the subject matter surrendered in the original application.
	During the prosecution of the application 13/482,117 application (the `117 application) that resulted in the `574 patent, claims 1, 2, 5-15, 17, 19 and 20 were rejected over prior art and claim 16 is objected “as being dependent on rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims” (see the office action 6/26/2015).
	In response to the art rejections applicants amended claim 1 to incorporate the limitations of allowable claim 16, and canceled the rejected claims 2-17 and 19-20 (see 9/28/2015 response). The amended claim 1 includes the vector nucleic acid of SEQ ID NO: 1 or SEQ ID NO: 16 and lists all the components of claim 16 (see 9/28/15 claim amendment), which was issued as claim 1 in the `574 patent. In this reissue new claims 38-45 do not include these limitations. Thus, the 
Step 3. Further the reissue claims 38-45 were not materially narrowed in other aspects such that the recapture rule was avoided.
	As discussed above, the specific sequences and the listed vector elements are the surrendered generating limitation (SGL) which have been completely eliminated from this reissue independent claim 38. The reissue claim 38 does not include any other new limitation related to what was amended or argued by applicant in the original application, to define the claim over art. Further the limitations of reissue dependent claims 39-45 were present in the rejected claims 1, 2, 5-15, 17, 19 and 20 of the `117 application. Accordingly, the subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims (see MPEP 1412.02. II. C).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 2 - 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reff, Makrides, Grillari, and WO01/04306 (the `306)(listed in the 3/11/2021 IDS).


The specific 5` to 3` arrangement of the expression cassettes MASM, POI and MSM in the vector are obvious since the TCAE vector of Reff is circular and when the circular vector is linearized via restriction site XhoI located between MASM and MSM. Additionally, the `306 discloses mammalian expression vectors that allow more efficient method of identifying and selecting for stable eukaryotic cells expressing high levels of desired product (3). Figure 1 shows schematically, examples of the various configurations of the elements in the expression vectors of the invention (24). The mammalian expression vectors comprising two separate transcription units (or expression cassettes) are shown in Figures 1, 6 and Example 2. Each transcription unit will comprise the elements necessary for the transcription and translation in the appropriate host cells of the selected sequences, GFP and amplifiable selectable genes units within that unit (20, 21, and 24). The `306 discloses that the configuration of the GFP and amplifiable selectable 
	The claimed invention differs from Reff by inclusion of an intron with MASM expression cassette, and an intron with polypeptide of interest (POI) expression cassette. However, it was well known in the art the inclusion of an intron would increase the expression of the polypeptide of interest. For example, the `306, Makrides and Grillari in the same field of mammalian expression vectors teach the inclusion of an intron would increase the expression levels of the polypeptide of interest. The `306 discloses that for mammalian expression vectors, it is preferred to have an intron 5` of a gene (gene of interest, GFP or other selectable gene) for improved expression (25-27). Thus, it would have been obvious to a person of ordinary skill in the art to include an intron 5` of the gene. 
Makrides teaches that the mammalian expression vectors including an intron and teaches that it is preferable to place the intron at 5` end of the open reading frame to increase gene expression. Makrides teaches that it was known that inclusion of intron leads to a 10- to 20 fold increase in expression, and in addition to their ability to increase gene expression, introns have been used in plasmid constructions in order to facilitate gene expression in both mammalian and yeast or mammalian and bacterial cells (right column in page 191). Makrides shows the configuration of the mammalian expression vector in Fig.1 A, in which the intron is arranged between the CMV promoter and the ORF of the polypeptide of interest (page 189). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the vector described by Reff and include an intron between the promoter and the polypeptide of interest, as described by Makrides. A person of ordinary skill in the art at the time of the invention would have been motivated to do so to increase expression of the polypeptide of interest. 

Further, the combined teachings of Reff, the `306, Grillari and Makrides also teach the limitations of dependent claims 3-22. The `306 discloses that each of the expression cassettes may have different kind of promoter (4, 15, and 27) and teaches CMV or the SV40 promoter and teaches that a strong promoter is employed to provide high level transcription and expression of the desired product (21). Regarding the prokaryotic selectable marker of claims 10, 21, Reff discloses that the mammalian expression vector includes a betalactamase as prokaryotic .

2.	Claims 38-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reff, the `306, Makrides and Grillari, Wurm (Nature Biotechnology. Vol. 22. No.11. November (2004)).

	New independent claim 38 recites a linearized vector comprising in the 5` to 3` direction – MASM-POI-MSM-PSM-; and claims 39-45 depend from claim 38.
The combined teachings of Reff, the `306 Makrides and Grillari are as discussed above. The specific 5` to 3` arrangement of the expression cassettes MASM, POI and MSM in the vector are obvious since the TCAE vector of Reff is circular and when the circular vector is linearized via restriction site XhoI located between MASM and MSM for the reasons discussed supra. Additionally, the configuration of the amplifiable selectable marker and any selection marker such as antibiotic resistance gene, as well as the nature of the promoter/enhancer regions that are optimal for expression of a particular desired protein can be readily determined by one of skill in the art by testing various configurations and elements and comparing the resultant productivity of the desired protein as taught by the `306. Thus, it would have been obvious to a person of ordinary skill in the art to place the sequence encoding a polypeptide of interest (POI) between MASM (DHFR) and another selectable marker (GFP/antibiotic resistance gene Neo). In view of the above teachings, it would have been obvious to a person of ordinary skill in the art to determine the optimal configuration of the expression cassettes in the expression vector and arrange expression cassettes in 5` to 3` order MASM-POI-MSM.  
Claim 38 differs from the teachings of Reff, Makrides and Grillari by reciting a linearized vector. However, it was known to a person of ordinary skill in the art at the time of the invention that linearization of the vectors before transfection improves the efficiency of stable transfection. For example see Wurm. 

Further, the combined teachings of Reff, the `306, Grillari and Makrides, and Wurm teach the limitations of dependent claims 39-45. Regarding claims 39, 43, the vector comprises DHFR (MASM), Neo (MSM), the expression cassettes comprise promoter and/or transcription termination site; enhancer and/or an intron. Reff teaches each expression cassettes comprising a promoter (Fig. 3); the `306 teaches expression cassettes comprising promoter, intron; Makrides discloses the expression vector comprising promoter, Neo, intron, termination codon, DHFR. Regarding claims 40-43, Reff teaches the vector comprises POI` (additional polynucleotide encoding polypeptide of interest) located between expression cassettes POI and MSM. POI` encodes either light or heavy chain of an immunoglobulin molecule. The `306 discloses two expression cassettes comprising heavy chain and light chain of an immunoglobulin, and the use of two different promoters in each of the expression cassettes. Regarding the prokaryotic selectable marker gene, the `306 discloses antibiotic resistance gene can be used as a positive selectable marker (11, 22) and Makrides discloses that ampicillin and kanamycin as bacterial selection markers (prokaryotic selectable marker gene) in vectors for gene expression in mammalian cells (Table 3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to include ampicillin and kanamycin as PSM gene in mammalian expression vectors. Regarding claims 44, 45, the host cell – Reff discloses the mammalian host cell (CHO) in which the plasmid was integrated (437); the `306 discloses the mammalian host cell (5) and Wurm discloses the mammalian host cells in which the vector nucleic acid sequence is integrated. Thus, in view of the prior art teachings, it would have been obvious to a person of ordinary skill in the art to choose the optimal arrangement of different vector elements in an expression vector and mammalian host cells in which the vector is stably integrated.
Response to Arguments
1.	Applicant's arguments regarding the rejection under 35 USC 251, filed 3/11/2021 have been fully considered but they are not persuasive.
Applicants asserted that the invention covered by new reissue claims 23-37 was never claimed in the `117 application that was never subject to restriction requirement in the `117 application. Claims 22-26 in the `117 application significantly differed from newly added reissue claims 23-37. The newly added reissue claims are drawn to patentably distinct, overlooked aspects of the invention described in the application (pages 3-6 of the response).

According to MPEP 1412.01.I, failure to timely file a continuing application prior to issuance of original patent is not considered to be error in the issued patent. In this reissue new claims 23-35, 48, 49 recite a method for producing a polypeptide, which are substantially identical to the withdrawn claims 22-24 of the `117 application; new claims 36-37 recite a polypeptide, which are substantially identical to the withdrawn claims 25-26 of the `117 application; new claim 46, 48 recite a method for producing a mammalian host cell, which are substantially identical to the withdrawn claim 21 of the `117 application. Thus, in this reissue new claims 23-35, and 46-49 are not distinct from the non-elected inventions of the `117 application. Accordingly, the presentation of these claims is precluded under 35 USC 251. (See In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977) cited in the MPEP 1412.01.I). 
Applicants argue that the new reissue claims are significantly different from claims 22-26 of the `117 application. Applicants arguments are not persuasive because the inventions of both the withdrawn claim 22 of the `117 application and new reissue claim 23 are to the same methods and they do not recite independent distinct methods. The inventions of withdrawn claim 22 of the `117 application and the reissue claim 23 are related inventions (i.e., not independent) and are obvious (not novel) over the other (see MPEP 802.01). The newly added claims are not patentably distinct from the withdrawn claims in the `117 application. If the  reissue claim 23 was presented along with the original `117 application prior to the restriction, the claim would have been restricted out along with the Group III inventions in the `117 application. 
According to MPEP 1412.01.II, the reissue claims drawn to a separate invention or separate species or embodiment that was not covered by a generic claim at any point during the prosecution of the original application are considered as “overlooked aspects.” In this case, the withdrawn claim 22 in the `117 application is drawn to a generic claim, and the reissue claim 23 
Further, applicant argues that the reissue claims include introns, promoters, polyA tail in the particular order and orientation and the sequence of SEQ ID NO: 1 or 16 were not present in the Group III claims 22-24 of the `117 application. However, as discussed above these new reissue claims are not independent or patentably distinct over the withdrawn generic claims of the `117 application. 
Even if the reissue claims are considered significantly different from the withdrawn claims of the `117 application, failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See MPEP 1412.02.II.
Accordingly, reissue claims 23-37, 46-49 are rejected under 35 USC 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.

2.	Applicant's arguments regarding the obviousness rejection have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection of claims 2-22 are not persuasive, because the recited order of the specific elements in the expression vector in the amended claim 2 would have been obvious to a person of ordinary skill in the art at the time of the invention for the reasons discussed above. Applicants argue that the linearized vector comprising cassettes POI, MASM, MSM and PSM as in the new claim 38 have advantages which were not taught by the prior art. Applicants assert that the claimed linearized vector integrates into the genome of a host cell during stable transfection and resultant stably transfected host cells express the polypeptide of interest with high yields and expression stability as demonstrated in examples (page 7). The cited advantages were known to a person of ordinary skill in the art at the time of the invention. Wurm used in the obviousness rejections taught the advantages of linearization of the vectors before transfection. Thus, the advantages of linearization of a vector prior to transfection were known to a person of ordinary skill in the art prior to the invention.

Conclusion
	Claims 2-7, 10-49 are rejected and claims 1, 8 and 9 are canceled.
Applicant's amendment and IDS filed on 3/11/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,422,574 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

By FAX to:
(571) 273-9900
Central Reexamination Unit

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991